Exhibit 99.1 HAMPSHIRE ANNOUNCES APPOINTMENT OF TWO BOARD MEMBERS New York, NY  April 25, 2013  Hampshire Group, Limited (OTC Markets: HAMP), a leading provider of sportswear, today announced the appointment of two board members, Frank Tworecke and Bobby Melnick, as well as the resignation of Richard Mandell from the Board. Wed like to express our appreciation to Dick for his four years of service as a Hampshire board member and we look forward to benefitting from the experience and valuable perspectives that Bobby and Frank will bring to the board, said Peter Woodward, Chairman of Hampshires Board of Directors. Following the appointments of Mr. Melnick and Mr. Tworecke, the Company will have a six-member Board of Directors with four of the members serving as independent directors. Mr. Frank Tworecke Mr. Tworecke, 66, brings over 35 years of retail and apparel markets experience to Hampshire Group. He has served as the Divisional President of the Sportswear Group of Warnaco Group, Inc. since 2004. Prior to that, he was President and Chief Operating Officer of Bon-Ton Stores where he directed the overall operations of 70 stores. From 1996 to 1999, Mr. Tworecke was the President and Chief Operating Officer of menswear retailer, Jos. A. Bank. He has also held various senior management positions within other specialty and department store retailers including MGR, Inc., Richs Lazarus Goldsmith (now Macys), and John Wanamaker. Mr. Tworecke is a member of the Board of Advisors of Grafton-Fraser Inc., a privately-held, Toronto-based mens apparel retailer, a member ofthe Board of Directors of Cherokee Inc, a global brand management company,and a former member of the Business Advisory Council of the Department of Applied Economics and Management at Cornell University.
